Exhibit 10.2

MANAGEMENT CONSULTING AGREEMENT

          This Agreement is made as of [December] ___, 2009 among ‘mktg, inc.’,
a Delaware corporation (the “Company”) and UNION CAPITAL CORPORATION, a Nevada
corporation (“UCC”). Certain capitalized terms used herein are defined in
Section 6.

          The Company availed itself of the management, advisory and corporate
structuring expertise of UCC in connection with the Securities Purchase
Agreement, dated as of November 25, 2009, among the Company and the Buyers set
forth therein (the “Purchase Agreement”), pursuant to which UCC-mktg Investment,
LLC (“UCC Investment”), and the other Buyers purchased the Company’s Series D
convertible participating preferred stock, par value $0.001 per share (“Series D
Stock”), warrants to purchase common stock, par value $0.001 per share (“Common
Stock”) and senior secured notes from the Company. The Company desires to
continue to avail itself of the management, advisory and corporate structuring
expertise of UCC, and UCC is willing to make such services, advice and expertise
available to the Companies on the terms and conditions herein set forth.

          NOW, THEREFORE, in consideration of the obligations and covenants
contained herein, the parties hereto agree as follows:

          Section 1.          Engagement of UCC. The Company hereby engages UCC,
and UCC hereby accepts such engagement, upon the terms and conditions set forth
in this Agreement.

          Section 2.          Term. UCC agrees to provide the services described
hereunder for the period commencing on the date hereof and ending on the earlier
of (a) the date on which both (i) the Required Holders (as defined in the
Certificate of Designations of the Series D Stock as then in effect
(“Certificate of Designations”)) no longer have the right to nominate any
directors to the Company’s Board of Directors and (ii) UCC Investment and its
Affiliates, collectively, no longer beneficially own at least twenty (20)
percent of the Common Stock purchased by it at the Closing (as defined in the
Purchase Agreement) (assuming conversion of the Series D Stock purchased by UCC
Investment and exercise of the Warrant issued to UCC Investment) and (b) ten
(10) years from the date hereof (the “Term”).

          Section 3.          Management Consulting Services.

                     (a)          During the Term, UCC shall advise the Company
concerning any proposed senior management matters related to the Company’s
business, administration and policies, as the Company shall specifically and
reasonably request by written notice to UCC, which notice will specify the
services requested by the Company and shall include all background material
necessary for UCC to provide such services. Such consulting services shall, in
UCC’s reasonable discretion, be rendered by UCC in person, by telephone or other
suitable communication. UCC shall be free of control by the Company over the
manner and time of rendering its services hereunder, and the Company shall have
no right to dictate or direct the details of the services rendered hereunder.
UCC shall (i) use its reasonable efforts to deal effectively with all subjects
submitted to it hereunder and (ii) endeavor to further, by performance of its
services hereunder, the policies and objectives of the Company.

--------------------------------------------------------------------------------



                    (b)           UCC shall perform all such services as
contemplated hereunder as an independent contractor to the Company. UCC is not
an employee, agent or other representative of the Company and has no authority
to act for or to bind the Company without the Company’s prior written consent.

                    (c)           This Agreement shall in no way prohibit or
limit UCC or any of its Affiliates from engaging in any other activities
(including activities which might be in competition with the Company).

          Section 4.          Fees.

                    (a)           In consideration for the management consulting
services provided by UCC from and after the date of this Agreement, and for the
continuing engagement of UCC as a management consultant as provided herein, the
Company shall pay to UCC an aggregate annual management fee (the “Management
Fee”) initially equal to $125,000 per year payable quarterly in advance
beginning on [December], ___ 2009 (and pro-rated for the third quarter of 2009
based on the number of days during which this Agreement is in effect), and on
the first day of each quarter thereafter during the Term.

                    (b)          Upon the date on which both (i) the Required
Holders (as defined in the Certificate of Designations) no longer have the right
to nominate two directors to the Company’s Board of Directors and (ii) UCC
Investment and its Affiliates, collectively, no longer beneficially own at least
forty (40) percent of the Common Stock purchased by it at the Closing (assuming
conversion of all the Series D Stock purchased by UCC Investment and exercise of
the Warrant issued to UCC Investment), the Management Fee shall then be equal to
$60,250 per year payable quarterly in advance.

                    (c)          If the Company fails to pay the Management Fee
in a timely manner, the unpaid balance shall accrue interest at the rate of
sixteen (16%) percent per annum until such unpaid balance is paid in full. The
Management Fee shall be payable regardless of whether UCC has performed any
services for the Company during the month to which such Management Fee relates
and UCC shall not be under any obligation to return such Management Fee.

                    (d)          The Company shall also reimburse UCC for all
reasonable expenses incurred by UCC in the course of performing its duties under
this Agreement.

                    (e)          As consideration for the services provided by
UCC heretofore in connection with the Purchase Agreement, and as an additional
inducement for UCC to enter into this Agreement, the Company shall pay to UCC a
closing fee of $325,000 (the “Closing Fee”). The Closing Fee shall be deemed
earned upon Closing and shall be payable as follows: $162,500 shall be payable
at Closing (as defined in the Purchase Agreement) and the remainder shall be
payable in six equal monthly installments beginning on [January ___, 2010].

                    (f)          Upon the Closing, the Company shall reimburse
UCC for all out-of-pocket expenses incurred by or on behalf of UCC in connection
with the Purchase Agreement and all related matters (not to exceed, in respect
of such expenses up to and including the Closing, $250,000).

2

--------------------------------------------------------------------------------



                    (g)          This Agreement shall not limit any amounts
payable by the Company to UCC or its Affiliates for services requested that are
beyond the scope of this Agreement and any such potential fees shall be distinct
from the Management Fee and shall not reduce the amount of the Management Fee.

          Section 5.         Indemnity.

                    (a)          Except as prohibited by law or as set forth
below, the Company shall indemnify and hold harmless UCC and its shareholders,
Affiliates, directors, officers, employees, representatives and agents (each
being an “Indemnified Party”) on demand from and against any and all losses,
claims, damages and liabilities, joint or several, costs or expenses (including
attorney’s fees and expenses, whether arising in disputes between the parties or
with third parties) to which such Indemnified Party may become subject under any
applicable federal or state law or as a result of any claim made by any third
party or otherwise, relating to, arising out of or in any way connected with the
services contemplated by or performed in connection with this Agreement (each, a
“Loss”, and, collectively, the “Losses”). Notwithstanding the foregoing, the
obligation to indemnify an Indemnified Party hereunder shall not apply in
respect of any portion of an indemnified amount owing such Indemnified Party to
the extent that a court of competent jurisdiction shall have determined by
judgment, no longer subject to appeal, that such indemnified amount resulted
primarily resulted from such Indemnified Party’s willful misconduct or gross
negligence.

                    (b)          The Company will reimburse any Indemnified
Party for all Losses as they are incurred including Losses which are incurred in
connection with the investigation of, preparation for or defense of any pending
or threatened claim, or any action or proceeding arising therefrom (regardless
of whether or not such Indemnified Party has been formally named a party to such
claim, action or proceeding).

                    (c)          Without the prior written consent of UCC, which
consent shall not be unreasonably withheld, neither the Company nor any
Subsidiary shall enter into any settlement of a lawsuit, claim or other
proceeding relating to or arising out of the services contemplated by or
performed in connection with this Agreement, unless such settlement includes an
explicit and unconditional release from the party bringing such lawsuit, claim
or other proceeding of all Indemnified Parties.

                    (d)          If this Section 5 or any portion thereof shall
be invalidated on any grounds by any court of competent jurisdiction, the
Company shall nevertheless indemnify any person entitled to indemnification
hereunder as to any Losses, paid or incurred by such person in connection with
any actual, pending or threatened claim or action to the fullest extent
permitted by any applicable portion of this Section 5 that shall not have been
invalidated and/or to the fullest extent permitted by applicable law.

                    (e)          In addition to the rights provided in Section
5(a) through Section 5(d) above, the Company hereby designates each Indemnified
Party as a person entitled to the rights of indemnification and contribution set
forth in Article VII of the Bylaws of the Company.

3

--------------------------------------------------------------------------------



                    (f)          The Company, on the one hand, and UCC, on the
other hand, agree that if any indemnification or reimbursement sought pursuant
to this Section 5 is judicially determined to be unavailable, then the Company,
on the one hand, and the Indemnified Party, on the other hand, shall contribute
to such Losses for which such indemnification or reimbursement is held
unavailable (i) in such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and the Indemnified Party on the other
hand, in connection with the transactions to which such indemnification or
reimbursement relates, or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) but also the relative
faults of the Company, on the one hand, and the Indemnified Party on the other
hand, as well as any other equitable considerations; provided, however, that in
no event shall the amount to be contributed by the Indemnified Party pursuant to
this paragraph exceed the amount of the fees actually received by any
Indemnified Party hereunder.

                    (g)          The Company agrees (on behalf of itself and its
Affiliates) (i) that no Indemnified Party shall have any liability to any
Company or its Affiliates for Indemnified Liabilities except to the extent that
a court of competent jurisdiction shall have determined by final judgment, no
longer subject to appeal, that the Indemnified Liabilities resulting primarily
resulted from such Indemnified Party’s willful misconduct or gross negligence,
(ii) that the Company will not make under any circumstances, and the Company
will cause its respective Affiliates not to make under any circumstances, any
claim against any Indemnified Party for any special, indirect or consequential
damages in respect of any breach or wrongful conduct (whether the claim
therefore is based on contract, tort or duty imposed by law) in connection with,
arising out of or in any way related to, the transactions contemplated by the
relationship established by this Agreement, or any act, omission or event
occurring in connection therewith, and (iii) to waive, release and agree not to
sue upon, and the Company agrees to cause its respective Affiliates not to sue
upon, any such claim for any such damages, whether or not accrued and whether or
not known or suspected to exist in any such party’s favor.

                    (h)          Notwithstanding anything to the contrary
contained herein or in the certificate of incorporation or bylaws of the
Company, the Company acknowledges and agrees that although under certain
circumstances certain Indemnified Parties may be entitled to indemnification and
expense advancement and/or reimbursement from UCC, UCC Investment, or their
respective Affiliates (collectively, “UCC Related Parties”) in connection with
claims made against any such Indemnified Party, the obligations of the Company
hereunder, under any director’s indemnification agreement and/or under the
certificate of incorporation or bylaws of the Company with respect to any claim
by an Indemnified Party are primary to any obligations of any UCC Related Party
with respect thereto and the Indemnified Party will not be obligated to seek
indemnification from or expense advancement or reimbursement by any UCC Related
Party with respect to any claim. In addition: (i) the Company, on behalf of
itself and any insurers providing liability insurance, hereby waives any rights
of contribution or subrogation or any other right from or against each and every
UCC Related Party and every insurer providing liability insurance to the UCC
Related Parties and/or any Indemnified Party with respect to any claim and (ii)
the Company acknowledges and agrees that if any UCC Related Party provides
indemnification, expense advancement, expense reimbursement or otherwise to an
Indemnified Party with respect to any liabilities, including Losses, such UCC
Related Party(ies) shall be subrogated to the extent of such payment to all
rights of recovery of such Indemnified Party under this Agreement or the
certificate of incorporation or bylaws of the Company. Each of the Indemnified
Parties and UCC Related Parties is an intended third party beneficiary of this
Section 5(h) and the Company agrees to take such further action as may be
requested by any Indemnified Party or UCC Related Party to effectuate the
contractual arrangement between the Company and the Indemnified Party and UCC
Related Parties as set forth herein.

4

--------------------------------------------------------------------------------



          Section 6.          Certain Defined Terms.

          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such person. For the purpose of the above definition, the term “control”
(including with correlative meaning, the terms “controlling,” “controlled by”
and “under common control with”), and used with respect to any Person, shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or by contract or otherwise. For the avoidance of
doubt, for all purposes hereunder, UCC Investment and UCC are deemed to be
Affiliates.

          “Person” shall be construed broadly and shall include an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.

          Section 7.         Notices. All notices, requests, demands, claims,
and other communications hereunder shall be in writing. Any notice, request,
demand, claim or other communication hereunder shall be delivered personally to
the recipient, delivered by first class mail (postage prepaid), telecopied to
the intended recipient at the telecopy number set forth therefor below (with
hard copy to follow), or sent to the recipient by reputable express courier
service (charges prepaid) and addressed to the intended recipient as set forth
below:

 

 

 

 

if to UCC:

 

 

 

Union Capital Corporation

 

445 Park Avenue

 

14th Floor

 

New York, NY 10022

 

Attention:

Gregory J. Garville

 

Telephone:

212-832-1141

 

Telecopy:

212-832-0554

 

 

 

with a copy to:

 

 

 

Finn Dixon & Herling LLP

 

177 Broad Street

 

Stamford, Connecticut 06901

 

Attention:

Charles J. Downey III, Esq.

 

Telephone:

(203) 325-5000

 

Telecopy:

(203) 325-5001

5

--------------------------------------------------------------------------------




 

 

 

 

if to the Company:

 

 

 

75 Ninth Avenue

 

New York, NY 10011

 

Attention:

President

 

Telephone:

212-366-3400

 

Telecopy:

212-660-3863

          or to such other address as the party to whom notice is to be given
may have furnished to the other party in writing in accordance herewith. Any
such communication shall be deemed to have been duly given and received (i) when
delivered, if personally delivered, sent by telecopier or sent by overnight
courier and (ii) on the fifth business day following the date posted, if sent by
mail.

          Section 8.          Entire Agreement. This Agreement contains the
complete and exclusive expression of the agreement between the Company and UCC
with respect to the subject matter hereof and supersedes all prior agreements or
understandings among Company and UCC with respect hereto.

          Section 9.          Assignment. This Agreement shall not be assigned
by any party without the consent of the other party; provided that UCC shall
have the right to assign its rights and obligations under this Agreement to an
Affiliate of UCC at any time.

          Section 10.        Benefits of Agreement. The terms and provisions of
this Agreement shall be binding upon, and will inure to the benefit of, the
parties hereto and their respective successors and permitted assigns.

          Section 11.        Amendments and Waivers. The terms and provisions of
this Agreement shall not be modified, altered or otherwise amended, except
pursuant to a writing signed by the parties. Any waiver by a party of a breach
of any provision of this Agreement by another party shall be in writing and
shall not operate or be construed as a waiver of any other or subsequent breach
by such other party.

          Section 12.       Governing Law. THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF
THE STATE OF NEW YORK, OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK TO BE APPLIED. IN FURTHERANCE
OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF NEW YORK WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

6

--------------------------------------------------------------------------------



          Section 13.       Jurisdiction and Venue.

                    (a)          The Company and UCC hereby irrevocably and
unconditionally submit, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in the State of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or for recognition or enforcement of any judgment, and the Company and
UCC hereto hereby irrevocably and unconditionally agree that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
The Company and UCC agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

                    (b)          The Company and UCC irrevocably and
unconditionally waive, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to the Agreement in
any New York State or federal court. The Company and UCC irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

                    (c)          The Company and UCC further agree that the
mailing by certified or registered mail, return receipt requested to both (i)
the other parties and (ii) counsel for the other parties (or such substitute
counsel as such party may have given written notice of prior to the date of such
mailing), of any process required by any such court shall constitute valid and
lawful service of process against them, without the necessity for service by any
other means provided by law.

          Section 14.      Section Headings. Section headings are used for
convenience only and shall in no way affect the construction of this Agreement.

          Section 15.      Counterparts. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

*     *     *     *     *

7

--------------------------------------------------------------------------------



[UCC MANAGEMENT CONSULTING AGREEMENT]

          IN WITNESS WHEREOF, the parties have caused this Management Consulting
Agreement to be duly executed as of the date first above written.

 

 

 

 

‘mktg, inc.’

 

a Delaware corporation

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

UNION CAPITAL CORPORATION,

 

a Nevada corporation

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

8

--------------------------------------------------------------------------------